
	
		III
		112th CONGRESS
		1st Session
		H. CON. RES. 13
		IN THE SENATE OF THE UNITED
		  STATES
		
			November 2, 2011
			Received and referred to the
			 Committee on the
			 Judiciary
		
		CONCURRENT RESOLUTION
		Reaffirming In God We Trust
		  as the official motto of the United States and supporting and encouraging the
		  public display of the national motto in all public buildings, public schools,
		  and other government institutions.
	
	
		Whereas In God We Trust is the official
			 motto of the United States;
		Whereas the sentiment, In God We Trust, has
			 been an integral part of United States society since its founding;
		Whereas in times of national challenge or tragedy, the
			 people of the United States have turned to God as their source for sustenance,
			 protection, wisdom, strength, and direction;
		Whereas the Declaration of Independence recognizes God,
			 our Creator, as the source of our rights, We hold these truths to be
			 self-evident, that all men are created equal, that they are endowed by their
			 Creator with certain unalienable rights, that among these are life, liberty and
			 the pursuit of happiness.;
		Whereas the national anthem of the United States says
			 praise the power that hath made and preserved us a nation * * * and this
			 be our motto: in God is our trust.;
		Whereas the words In God We Trust appear
			 over the entrance to the Senate Chamber and above the Speaker’s rostrum in the
			 House Chamber;
		Whereas the oath taken by all Federal employees, except
			 the President, states I will well and faithfully discharge the duties of
			 the office on which I am about to enter. So help me God.;
		Whereas John Adams said, Statesmen may plan and
			 speculate for Liberty, but it is Religion and Morality alone, which can
			 establish the Principles upon which Freedom can securely stand.;
		Whereas if religion and morality are taken out of the
			 marketplace of ideas, the very freedom on which the United States was founded
			 cannot be secured;
		Whereas as President Eisenhower said and President Ford
			 later repeated, Without God, there could be no American form of
			 government, nor, an American way of life.; and
		Whereas President John F. Kennedy said, The guiding
			 principle and prayer of this Nation has been, is now, and ever shall be
			 In God We Trust.: Now, therefore, be it
		
	
		That Congress reaffirms In God
			 We Trust as the official motto of the United States and supports and
			 encourages the public display of the national motto in all public buildings,
			 public schools, and other government institutions.
		
	
		
			Passed the House of
			 Representatives November 1, 2011.
			Karen L. Haas,
			Clerk
		
	
